DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of January 28, 2022 is acknowledged and has been entered. With respect to the rejection of claim 13 as being anticipated by Wheatcraft et al., applicant notes that the reference does  not include switchgear, and so cannot anticipate the claim. This rejection will be maintained. New grounds of rejection are provided. The rest of the remarks have been fully considered, but are moot  in view of the new grounds of rejection.
Claim Objections
Claim 21 is objected to because of the following informalities:  “of” should be inserted immediately following “step” in line 1 of the claim.  Additionally, there is no antecedent basis for the limitation “the step of measuring the charge state”, and the language is more appropriate for a method claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by International Publication Number WO 2020/219091 A1 (Wheatcraft et al.).
As concerns claim 13, Wheatcraft et al. discloses a frac system comprising: one or more pieces of frac equipment 50; power distribution equipment (bus 15 and power converter 18) in electrical communication with the frac equipment; and power generation equipment 12, 14 in electrical communication with the power distribution equipment.
see at least figure 1 and the Abstract).
	As concerns claim 15, Wheatcraft et al. discloses the frac system of claim 13, wherein the generator is a diesel generator or a natural gas-powered generator (0036). 	
Claim Rejections - 35 USC § 103
Claims 1-5, 10-11 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatcraft et al. in view of US 2021/0032961 A1 (Hinderlifter et al.).	
As concerns claim 1, Wheatcraft et al. discloses a method comprising: providing a frac system including: one or more pieces of frac equipment 55; power generation equipment 12, 14; power distribution equipment in electrical communication with the frac equipment and with the power generation equipment, (the power converter 18 and bus 15 are power distribution equipment), a power storage device; and a power controller 20; measuring, with the power controller, a charge status for the power storage device (0043) ; measuring, with the power controller, an electrical power load being used by the frac equipment; and engaging or disengaging the power generation equipment based on the measured charge status and electrical power load (EMS 20 selects ESS based on electrical load and charge status). Wheatcraft et al. does not expressly disclose wherein the power distribution equipment includes at least one component selected from the group consisting of switchgear, breakers, and relays; (although such equipment would be obvious in an electrical system); nevertheless Hinderlifter et al. discloses a fracturing method wherein the power distribution equipment includes at least one component selected from the group consisting of switchgear, breakers, and relays; (switchgear housing 150 contains first and second circuit breakers 120 and 140). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the switchgear in the fracturing 
Considering claim 2, Wheatcraft et al. discloses the method of claim 1, wherein the power generation equipment includes a generator, a gas turbine, or grid power (12, 14). 
As concerns claims 3-5, Wheatcraft et al. discloses the limitations of powering the frac equipment from the power generation equipment, the power storage device and the power generation equipment, but lacks to expressly disclose determining a threshold for the electrical power load or the charge status; nevertheless this would be readily ascertainable from the disclosure of Wheatcraft et al., considering that the power management system is configured to selectively provide bi-directional power conversion between the electrical energy storage system 16 and the electromotive machine 12, and operates in either of a motoring condition or a power-generating mode based on a charging status for the power storage device and/or an electrical load (see, e.g., 0037 et seq.). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a threshold for determining when to autonomously select the electrical systems to obtain the predictable result of reducing stress on the components, improve longevity of the energy storage system and the turbine when operating the equipment under challenging environmental conditions, such as high altitudes, or humid and hot environmental conditions.
Considering claim 10, Wheatcraft et al. discloses a frac system comprising: one or more pieces of frac equipment; a generator or gas turbine 12, 14; a power storage device 16; power distribution equipment in electrical communication with the frac equipment and with the power generation equipment (power converter 18 and bus 15), and a power controller 20, the power controller adapted to selectively operate the generator or gas turbine, determine whether to power the frac equipment from the generator, the gas turbine, or the power storage device, and determine whether to charge the power storage device from the generator or gas turbine (electromotive machine at 12 is configured to operate in either of a motoring mode or in a power generating mode, the power is selectively used to power or charge the ESS via the power controller).  Wheatcraft et al. lacks to expressly disclose wherein the power distribution 3equipment includes at least one component selected from the group consisting of switchgear, breakers, and relays; nevertheless Hinderlifter et al. discloses a fracturing method wherein the power distribution equipment includes at least one component selected from the group consisting of switchgear, breakers, and relays; (switchgear housing 150 contains first and second circuit breakers 120 and 140). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the switchgear in the fracturing system to obtain the predictable result of providing control, isolation and protection for the electrical equipment in the system.
As concerns claim 11, Wheatcraft et al. discloses the system 0036).
As concerns claim 14, Wheatcraft et al. discloses the frac system of claim 13, wherein the power generation equipment includes a generator 12, a gas turbine 14, grid power, power storage, or a combination thereof.
As concerns claim 15, Wheatcraft et al. discloses the frac system of claim 13, wherein the generator is a diesel generator or a natural gas-powered generator (0036).
As concerns claims 17 and 19, Hinderlifter et al. discloses the system of claims 1 and 10 wherein the power controller comprises a processor selected from the group consisting of microprocessors, microcontrollers, digital signal processors, application-specific integrated circuits, field programmable gate arrays, or complex programmable logic devices (microprocessors are disclosed at 0045 with respect to power quality control; moreover Official Notice is taken that such components are conventional in modern fracturing systems).
As concerns claims 18 and 20, the Wheatcraft et al.  lacks to expressly disclose a load sensor or a charge sensor, nevertheless these limitations are implicit in the reference, considering that the EMS 20 
As concerns claim 21, the combination discloses the system of claim 20, but lacks to expressly disclose the system further including the step using the charge sensor to monitor the charge state of the power storage device, wherein the step of measuring the charge state is carried out while operating using power from the power storage device alone. Nevertheless, this would be readily ascertainable in as much as the power storage system of Hinderlifter et al. is capable of supplying power to the system when the generator is non-operational, (see 0025), it certainly would be obvious to monitor the charge of the power storage device when conducting a hydraulic fracturing operation.
Claim 6-7 and 9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatcraft et al., as modified, and further in view of US 2921/0079902 A1 (Yeung et al.).As concerns claim 6, Wheatcraft et al. discloses the method of claim 2, but lacks to expressly disclose the method further comprising: determining, with the power controller, that grid power is available; and powering the frac equipment from grid power; grid power and the power storage device; grid power and the generator; grid power and the gas turbine: grid power, the power storage device, and the generator: the gas turbine and the generator; or grid power, the generator, the gas turbine, and the power storage device: nevertheless Yeung et al. discloses a method for a fracturing system comprising determining that grid power is available; and powering the frac equipment from grid power; grid power and the power storage device; grid power and the generator: grid power and the gas turbine; grid power, the power storage device, and the generator; the gas turbine and the generator: grid power, the generator, the gas turbine, and the power storage device (see at least 0016, the electric power network is configured to switchably connect the utility power grid, the battery bank or the generator to deliver power to the electric motors}. it would have been considered obvious to one of ordinary skill in the art prior to the .
As concerns claim 7, Yeung et al. discloses the method of claim 6, further comprising charging the power storage device from grid power (0071).
As concerns claims 9, 12 and 16, Yeung et al. discloses the systems and method of claims 1, 10 and 13, wherein the frac equipment comprises one or more blenders, hydrators, CAS, belt loaders, acidizing units, chemical additive units, frac pumps, light plants, and control systems (0043, et seq., the examiner notes that the claimed components are conventional and obvious at fracturing sites depending on particular fracturing strategies or formation characteristics).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679